DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Claims and Remarks filed on 02/08/2022

Response to Arguments
Applicant's arguments filed on 02/08/2022 have been fully considered and persuasive.  In view of the Interview held on 02/07/2022 and Arguments filed on 02/08/2022, all objections and rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-19 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1 and 17 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an imaging system or a method of generating an image using an imaging system as recited in “a base; 

a board; 
a first set of flexures flexibly attaching the board to the base; 
a detector mounted on the board and positioned substantially at an image plane of the imaging lens, the detector configured to detect light focused by the imaging lens and incident thereon; 
a driving mechanism configured to scan the board via the first set of flexures in a plane substantially perpendicular to an optical axis of the imaging lens, thereby scanning the detector to a plurality of image positions in the image plane; and 
electronic circuitry configured to: 
read out a respective electrical signal output by the detector as the detector is scanned to each respective image position of the plurality of image positions in the image plane; and 
generate an image based on the electrical signals read out from the detector at the plurality of image positions” as combined with other limitations in claims 1 and 17.

Regarding independent claim 11 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an imaging system as recited in “a base; 
an imaging lens; 
a first set of flexures flexibly attaching the imaging lens to the base; 
a board; 

a driving mechanism configured to scan the imaging lens via the first set of flexures to a plurality of lens positions in a first plane substantially perpendicular to an optical axis of the imaging lens, so that light from a respective field angle is focused onto the detector at each respective lens position; and 
electronic circuitry configured to: read out a respective electrical signal output by the detector as the imaging lens is scanned to each respective lens position; and 
generate an image based on the electrical signals read out from the detector at the plurality of lens positions” as combined with other limitations in claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        February 10, 2022